                 Case 18-15642             Doc 37   Filed 05/13/19 Entered 05/13/19 15:08:04        Desc Main
                                                     Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              David C. Allen                                  §     Case No. 18-15642
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Frank J. Kokoszka, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 298,087.00                          Assets Exempt: 50,012.95
              (Without deducting any secured claims)

              Total Distributions to Claimants: 10,845.47           Claims Discharged
                                                                    Without Payment: 2,111,384.38

              Total Expenses of Administration: 2,154.53


                      3) Total gross receipts of $ 13,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 13,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-15642             Doc 37    Filed 05/13/19 Entered 05/13/19 15:08:04            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS            CLAIMS                CLAIMS                 CLAIMS
                                                SCHEDULED          ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 320,154.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA           2,154.53               2,154.53                 2,154.53

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                   NA                0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            1,746,264.01         61,847.08              61,847.08                10,845.47

TOTAL DISBURSEMENTS                              $ 2,066,418.01       $ 64,001.61            $ 64,001.61           $ 13,000.00


                  4) This case was originally filed under chapter 7 on 05/31/2018 . The case was pending
          for 10 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/10/2019                        By:/s/Frank J. Kokoszka, Trustee
                                                                               Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 18-15642            Doc 37      Filed 05/13/19 Entered 05/13/19 15:08:04                    Desc Main
                                                       Document     Page 3 of 12




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


                EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    2 Watches                                                                 1129-000                                            500.00

    2014 Mercedes-Benz Glk 350                                                1129-000                                         12,500.00

TOTAL GROSS RECEIPTS                                                                                                          $ 13,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


                EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


                EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

                Illinois Bank & Trust, 6855 E.
                Riverside Boulevard
                Rockford, IL 61114                                 103,053.00                  NA                    NA              0.00


                Wells Fargo Home Mortgage,
                P.O. Box 14538 Des Moines,
                IA 50306                                           217,101.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 18-15642             Doc 37        Filed 05/13/19 Entered 05/13/19 15:08:04           Desc Main
                                                       Document     Page 4 of 12




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

TOTAL SECURED CLAIMS                                            $ 320,154.00              $ 0.00           $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Frank J. Kokoszka                          2100-000                    NA             2,050.00         2,050.00           2,050.00


Frank J. Kokoszka                          2200-000                    NA                40.44            40.44             40.44


BOK Financial                              2600-000                    NA                64.09            64.09             64.09

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA           $ 2,154.53        $ 2,154.53        $ 2,154.53
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                 UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                  6E)              Claim)

                                                                        0.00                 NA              NA               0.00




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-15642             Doc 37      Filed 05/13/19 Entered 05/13/19 15:08:04        Desc Main
                                                    Document     Page 5 of 12




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)             Claim)

TOTAL PRIORITY UNSECURED                                           $ NA               $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Bloomingdale Square, LP, c/o
            Horizon Realty Services, Inc.
            1130 Lake Cook Road, Ste.
            280 Buffalo Grove, IL 60089                       700,000.00                 NA              NA            0.00


            Bloomingdale Square, LP, c/o
            Newcastle Properties, LLC
            1030 W. Higgins Road Park
            Ridge, IL 60068                                         0.00                 NA              NA            0.00


            Chase, Cardmember Service
            PO Box 1423 Charlotte, NC
            28201                                              16,995.49                 NA              NA            0.00


            Chase, Cardmember Service
            PO Box 1423 Charlotte, NC
            28201-1423                                         16,703.45                 NA              NA            0.00


            Firehouse Subs of America,
            LLC, 3400-8 Kori Road
            Jacksonville, FL 32257                                  0.00                 NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-15642              Doc 37     Filed 05/13/19 Entered 05/13/19 15:08:04       Desc Main
                                                    Document     Page 6 of 12




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Firehouse Subs of America,
            LLC, c/o Chris Sorensen
            Registered Agent 3400-8 Kori
            Road Jacksonville, FL 32257                             0.00                 NA             NA            0.00


            Illinois Bank & Trust, 4048 E.
            State Street Rockford, IL
            61108                                              83,000.00                 NA             NA            0.00


            Mosiac Properites &
            Development LLC, c/o
            Horizon Realty Services Inc.
            1130 Lake Cook Road, Ste
            280 Buffalo Grove, IL 60089                             0.00                 NA             NA            0.00


            Mosiac Properties &
            Development LLC, 555
            Skokie Boulevard #204
            Northbrook, IL 60062                              160,000.00                 NA             NA            0.00


            Sonia Sandwiches and More
            Inc., 285 Lorraine Circle
            Bloomingdale, IL 60108                             63,000.00                 NA             NA            0.00


            Sonia Sandwiches and More
            Inc., c/o Timothy J. Klein 290
            Springdale Drive, Ste 155
            Bloomingdale, IL 60108                                  0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 18-15642             Doc 37       Filed 05/13/19 Entered 05/13/19 15:08:04         Desc Main
                                                     Document     Page 7 of 12




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Trimont Real Estate Advisors,
            Attn: Mark Cashman, Sr. VP
            3131 Turtle Creek #400
            Dallas, TX 75219                                          0.00                 NA             NA              0.00


            VFC 33 Centennial Properties,
            LLC, c/o Trimont Real Estate
            Advisors 6400 Imperial Drive
            Woodway, TX 76712                                  700,000.00                  NA             NA              0.00


            Yogesh Patel, 285 Lorraine
            Circle Bloomingdale, IL
            60108                                                   529.83                 NA             NA              0.00


1           Cruz Associates, Llc                7100-000          6,035.24          61,847.08      61,847.08        10,845.47

TOTAL GENERAL UNSECURED                                     $ 1,746,264.01        $ 61,847.08     $ 61,847.08      $ 10,845.47
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                           Page:       1
                                         Case 18-15642    Doc 37   Filed 05/13/19 Entered 05/13/19 15:08:04                                     Desc Main
                                                                               FORM 1
                                                           INDIVIDUALDocument     Page
                                                                      ESTATE PROPERTY   8 of 12AND REPORT
                                                                                      RECORD
                                                                                       ASSET CASES
                                                                                                                                                                                               Exhibit 8
Case No:                18-15642                    JSB    Judge:        Janet S. Baer                               Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:              David C. Allen                                                                               Date Filed (f) or Converted (c):   05/31/2018 (f)
                                                                                                                     341(a) Meeting Date:               06/26/2018
For Period Ending:      04/10/2019                                                                                   Claims Bar Date:                   10/09/2018


                                     1                                  2                            3                            4                          5                             6

                         Asset Description                            Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                      Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                Exemptions,                                                                              Assets
                                                                                              and Other Costs)

  1. 25W115 Laredo Trail                                                    307,000.00                        0.00                                                       0.00                        FA
     Bloomingdale Il 60108-0000 Dupage
  2. 2014 Mercedes-Benz Glk 350                                              16,500.00                   12,500.00                                               12,500.00                           FA
  3. 2010 Ford Flex                                                           5,000.00                        0.00                                                       0.00                        FA
  4. 2007 Jeep Cherokee                                                       1,600.00                        0.00                                                       0.00                        FA
  5. 2008 Chevrolet Equinox                                                   1,600.00                        0.00                                                       0.00                        FA
  6. Household Goods And Furnishings                                          1,000.00                        0.00                                                       0.00                        FA
  7. Electronics                                                                  250.00                      0.00                                                       0.00                        FA
  8. 2 Watches                                                                1,500.00                     500.00                                                     500.00                         FA
  9. Ruger 9Mm; Sow 38; Mossberg 20 Gauge                                         200.00                      0.00                                                       0.00                        FA
 10. Clothes                                                                      100.00                      0.00                                                       0.00                        FA
 11. Cash                                                                          40.00                      0.00                                                       0.00                        FA
 12. Illinois Bank & Trust                                                        117.00                      0.00                                                       0.00                        FA
 13. Dcrj Enterprise, Corporation                                                   0.00                      0.00                                                       0.00                        FA
 14. Firehouse Subs Villa Park Corporation                                          0.00                      0.00                                                       0.00                        FA
 15. Firehouse Subs Addison Corporation                                             0.00                      0.00                                                       0.00                        FA
 16. Dcrj Enterprise, Corporation (Self-Directed)                                   0.00                      0.00                                                       0.00                        FA
 17. Fidelity                                                                31,012.95                        0.00                                                       0.00                        FA
 18. Commonwealth Edison                                                          180.00                      0.00                                                       0.00                        FA
 19. Driver's License                                                               0.00                      0.00                                                       0.00                        FA
 20. Foid                                                                           0.00                      0.00                                                       0.00                        FA
 21. State Of Illinois Food Sanitation                                              0.00                      0.00                                                       0.00                        FA
 22. American General Term $1,300,000                                               0.00                      0.00                                                       0.00                        FA
 23. Met Life Term $500,000                                                         0.00                      0.00                                                       0.00                        FA




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                       Page:       2
                                         Case 18-15642                Doc 37    Filed 05/13/19 Entered 05/13/19 15:08:04                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   9 of 12AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-15642                         JSB             Judge:        Janet S. Baer                               Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:            David C. Allen                                                                                             Date Filed (f) or Converted (c):   05/31/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/26/2018
For Period Ending:    04/10/2019                                                                                                 Claims Bar Date:                   10/09/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                        Petition/               Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled           (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values               Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 24. John Hancock Term $700,000                                                                0.00                       0.00                                                       0.00                        FA
 25. Potential Avoidance Actions (Preference) (u)                                              0.00                       0.00                                                       0.00                        FA

     Asset not scheduled, but disclosed on Debtor's Statement of
     Financial Affairs.
     Preferential Payments made to Chase totalling $1707.00

     Chase presented evidence of defenses to Trustee's claims


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $366,099.95                 $13,000.00                                               $13,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee has filed a Motion to Sell Property back to the Debtor - Frank J. Kokoszka 7/24/2018;
  Trustee to also pursue a potential preference.

  Trustee has sent demand letter on Potential preference recipient.
   - Frank J. Kokoszka 10/24/2018

  Chase Bank responded to the Trustee's demand for return of preference. Chase presented evidence of defenses of new value and related defenses. Trustee will not be pursuing
  this matter any further. - Frank J. Kokoszka 11/28/2018

  Trustee working on TFR - Frank J. Kokoszka 12/6/2018




  Initial Projected Date of Final Report (TFR): 07/31/2019             Current Projected Date of Final Report (TFR): 07/31/2019




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                  Page:           1
                                         Case 18-15642                Doc 37 Filed 05/13/19
                                                                                          FORM 2Entered 05/13/19 15:08:04                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 12 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-15642                                                                                              Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit 9
      Case Name: David C. Allen                                                                                              Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0421
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8965                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
   08/08/18                       Northern Trust                            Sale back to Debtor                                                           $13,000.00                                $13,000.00
                                  Remitter: Robert E. Allen
                                  62 Green Bay Road
                                  Winnetka, IL 60093
                                                                            Gross Receipts                            $13,000.00

                        2                                                   2014 Mercedes-Benz Glk 350                $12,500.00    1129-000

                        8                                                   2 Watches                                   $500.00     1129-000

   08/31/18                       BOK Financial                             Bank Service Fee under 11                               2600-000                                        $10.00          $12,990.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/28/18                       BOK Financial                             Bank Service Fee under 11                               2600-000                                        $18.68          $12,971.32
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/31/18                       BOK Financial                             Bank Service Fee under 11                               2600-000                                        $19.27          $12,952.05
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/26/18                       BOK Financial                             Bank Service Fee under 11                               2600-000                                        $16.14          $12,935.91
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/28/18                       Transfer to Acct # xxxxxx0161             Transfer of Funds                                       9999-000                                   $12,935.91                 $0.00



                                                                                                             COLUMN TOTALS                                $13,000.00           $13,000.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00          $12,935.91
                                                                                                             Subtotal                                     $13,000.00                $64.09
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $13,000.00                $64.09




                                                                                   Page Subtotals:                                                        $13,000.00           $13,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                     Page:           2
                                         Case 18-15642                Doc 37 Filed 05/13/19
                                                                                          FORM 2Entered 05/13/19 15:08:04                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 12 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-15642                                                                                                 Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit 9
      Case Name: David C. Allen                                                                                                Bank Name: Axos Bank
                                                                                                                     Account Number/CD#: XXXXXX0161
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8965                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   11/28/18                       Transfer from Acct # xxxxxx0421           Transfer of Funds                                          9999-000              $12,935.91                                $12,935.91

   03/04/19           2001        Frank J. Kokoszka                         Distribution                                                                                           $2,090.44           $10,845.47

                                  Frank J. Kokoszka                         Final distribution creditor                 ($2,050.00)    2100-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Frank J. Kokoszka                         Final distribution creditor                   ($40.44)     2200-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   03/04/19           2002        Cruz Associates, Llc                      Final distribution to claim 1                              7100-000                                   $10,845.47                 $0.00
                                  934 Marisa Lane                           creditor account # representing
                                  Olivenhain, Ca 92024                      a payment of 17.54 % per court
                                                                            order.


                                                                                                               COLUMN TOTALS                                 $12,935.91           $12,935.91
                                                                                                                     Less: Bank Transfers/CD's               $12,935.91                 $0.00
                                                                                                               Subtotal                                            $0.00          $12,935.91
                                                                                                                     Less: Payments to Debtors                     $0.00                $0.00
                                                                                                               Net                                                 $0.00          $12,935.91




                                                                                    Page Subtotals:                                                          $12,935.91           $12,935.91
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                           Page:     3
                                 Case 18-15642    Doc 37          Filed 05/13/19 Entered 05/13/19 15:08:04         Desc Main
                                                                   Document     Page 12 of 12
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0161 - Checking                                              $0.00              $12,935.91                $0.00
                                            XXXXXX0421 - Checking                                        $13,000.00                  $64.09                 $0.00
                                                                                                         $13,000.00               $13,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $13,000.00
                                            Total Gross Receipts:                     $13,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 12)
